

Exhibit 10.3


AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of March 15, 2011 (the
“Amendment”) by and between ACORN ENERGY, INC., a Delaware corporation (with its
successors and assigns, referred to as the “Corporation”) and JOHN A. MOORE
hereinafter referred to as “Moore.”


Preliminary Statement


The Corporation and Moore previously entered into an Employment Agreement dated
as of March 4, 2008 (the “Agreement”), and the Corporation and Moore hereby
desire to amend the Agreement as set forth herein.


Agreement


Moore and the Corporation therefore agree as follows:


1.           Extension of Term.  The first sentence of Section 1, Commencement
of Employment Term, is hereby amended to delete the phrase “third anniversary of
the date hereof” and substitute in its place “the fourth anniversary of the date
hereof.”


2.           Adjustment of Base Salary.  The first two sentences of Section 3(a)
Compensation, Base Salary, are hereby amended to provide that effective November
1, 2010, Moore’s base salary shall be $300,000 per annum.


3.           Ratification.  Moore and the Corporation hereby ratify and confirm
the terms of the Agreement as amended hereinabove.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



       
JOHN A. MOORE
         
ACORN ENERGY, INC.
           
By:
       
Joe B. Cogdell, Jr.
     
Vice President, General Counsel & Secretary
           
By:
       
Richard Giacco, Director on behalf
     
of the Board of Directors
 

 
 
 

--------------------------------------------------------------------------------

 